DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
Claims 1, 3, 5, 7, and 10 are currently pending and have been amended. Claims 2, 4, 6, and 8-9 have been cancelled. 
                                 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: 
Step 2A: Prong 1: The claims recite “acquiring historical behavior data of a user; analyzing and filtering the historical behavior data of the user; acquiring a data item of the user's interest, according to the analyzed and filtered historical behavior data of the user; associating the data item of the user's interest with a business scenario of the different business scenarios; matching the data item of the user's interest with a preset promotion data item of the business scenario; for each business scenario, generating a personalized promotion data item of the user, based on the data item of the user's interest and the preset promotion data item of the business scenario updating the historical behavior data of the user; updating the data item of the user's interest, according to the updated historical behavior data of the user; and for each business scenario, generating a new personalized promotion data item of the user, based on the updated data item of the user's interest and the personalized promotion data item (claim 1, 5 and 10)” and “acquiring historical behavior data of a user; analyzing and filtering the historical behavior data of the user; acquiring a data item of the user's interest, according to the analyzed ad filtered historical behavior data of the user; associating the data item of the user's interest with a business scenario of the different business scenarios; matching the data item of the user's interest with a preset promotion data item of the business scenario; for each business scenario, generating a personalized promotion data item of the user, based on the data item of the user's interest and the preset promotion data item of the business scenario; acquiring to-be-promoted data from at least one data source, according to a business scenario entered by the user and the personalized promotion data item corresponding to the entered business scenario; the acquiring and to-be-promoted data comprising: updating the filtered and analyzed 
Prong 2: The judicial exception is not integrated into a practical application because the only additional elements of one or more processors, a memory configure for storing programs, the one or more programs executed by the one or more processors to “acquiring historical behavior data of a user; analyzing and filtering the historical behavior data of the user; acquiring a data item of the user's interest, according to the analyzed and filtered historical behavior data of the user; associating the data item of the user's interest with a business scenario of the different business scenarios; matching the data item of the user's interest with a preset promotion data  updating the historical behavior data of the user; updating the data item of the user's interest, according to the updated historical behavior data of the user; and the acquiring and to-be-promoted data comprising: updating the filtered and analyzed historical behavior data of the user in response to an access request to the entered business scenario initiated by the user; updating the data item of the user's interest according to the filtered and analyzed updated behavior data of the user; and  are merely adding insignificant extra-solution activity to the judicial exception by providing data in the form of sending advertising and receiving operational information (i.e. data gathering) - see MPEP 2106.05(g). The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of optimizing the presentation of advertisements.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere 
The steps of acquiring historical behavior data of a user; acquiring a data item of the user's interest, according to the analyzed and filtered historical behavior data of the user; updating the historical behavior data of the user; updating the data item of the user's interest, according to the updated historical behavior data of the user; and the acquiring and to-be-promoted data comprising: updating the filtered and analyzed historical behavior data of the user in response to an access request to the entered business scenario initiated by the user; updating the data item of the user's interest according to the filtered and analyzed updated behavior data of the user; and of Step 2A has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification (paragraphs 103-107) does not provide any indication that the acquiring of data by the processor, memory and programs is anything other than a generic, off-the-shelf computer component, and the Versata Dev. Group court decision (MPEP 2106.05(d)(II)) indicate that mere acquiring of information in a memory is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
For these reasons, there is no inventive concept and the claims are not patent eligible.
There are no dependent claims for consideration. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santhanam (U.S. Pub. No. 20160300144). 
Regarding claims 1 and 10, Santhanam teaches:
A business data promotion method for different business scenarios, the method comprising (claim1):
A non-transitory computer-readable storage medium, in which a computer program is stored, wherein the computer program, when executed by a processor, implements the method of claim 1 (claim 10) (Paragraph 0079).
acquiring historical behavior data of a user; (receiving real time data associated with a user for one or more scenarios and batch data from one or more data sources associated with user step 402)
analyzing and filtering the historical behavior data of the user (pre-processing and filtering the data based on rules in steps 404 and 408);
acquiring a data item of the user's interest, according to the analyzed and filtered historical behavior data of the user; associating the data item of the user's interest with (“The one or more scenarios may be associated with activities of an unknown user and activities of a known user, and wherein the one or more scenarios may be related to the user. The user may be an online user. The one or more scenarios may comprise data attributes associated with browsing action of a user. The browsing actions may be associated with one or more website pages, and wherein the one or more website pages may comprise at least one of a home page, a search page, an item description page and an order confirmation page. The one or more scenarios, corresponding to browsing actions of the user may further comprise data attributes related to a home page, a search page, a product/service description page and an order confirmation page. The data attributes related to the home page may comprise 'Inspired By user's Browsing History', 'User might also Like', and 'Other Chosen Items especially for the user'. The data attributes related to the search page may comprise 'Users who searched the terms also viewed', 'User may also like', and 'Clearance deals especially for the user'. The data attributes related to the product/service description page may comprise, 'Users who viewed the same page also viewed', 'Users who bought the items also bought', and
 'Frequently bought together'. The data attributes related to the order confirmation page further comprise 'Users who bought the items also bought', 'Handpicked for the user', and 'Recommendations based on the user's Interest'.”, Paragraph 0082 and see the table of different business scenarios in Paragraph 0030)
matching the data item of the user's interest with a preset promotion data item of the business scenario (the Examiner interprets the Table 1 starting in paragraph 0030 as the preset promotion data item of a business scenario. For example the scenario is “user might also like” and the implementation is preset to “based on the online user’s purchase history similar users are identified, and most relevant products are then recommended based on the products bought by similar users”. The information is preset and then personalized to the user. ; 
 for each business scenario, generating a personalized promotion data item of the user, based on the data item of the user's interest and the preset promotion data item of the business scenario updating the historical behavior data of the user (“At block 410, a combination of a plurality of machine learning techniques may be applied on the filtered data, based on the one or more scenarios in order to generate a set of personalized recommendations. The plurality of machine learning techniques may be applied on the filtered data, based on the plurality of scenarios, to leverage interplay between the plurality of machine learning techniques. The plurality of machine learning techniques may be customized to work in a distributed processing mode. In one implementation, the combination of the plurality of machine learning techniques may be applied on the filtered data by the recommendation engine 212 in order to generate the set of personalized recommendations for individual online user. The set of personalized recommendations associated with each user may be stored in the distributed database corresponding to the each user.”, Paragraph 0086)
updating the data item of the user's interest, according to the updated historical behavior data of the user (real time data collected about the user, step 402); and for each business scenario, generating a new personalized promotion data item of the user, based on the updated data item of the user's interest and the personalized promotion data item (real time data is used in the process of personalization and the Examiner interprets the instantaneously received real time data used in the process of personalization as the “Updating”, see paragraph 0030 and 0032).
Regarding claim 3, Santhanam teaches:
A business data promotion device, comprising: one or more processors; and a memory configured for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to (paragraph 0079):
acquire historical behavior data of a user (receiving real time data associated with a user for one or more scenarios and batch data from one or more data sources associated with user step 402);
acquire a data item of the user's interest, according to the historical behavior data of the user, analyze and filter the historical data of the user, associate the data item of the user's interest with a business scenario of the different business scenarios, and match the data item of the user's interest with a preset promotion data item of the business scenario (“The one or more scenarios may be associated with activities of an unknown user and activities of a known user, and wherein the one or more scenarios may be related to the user. The user may be an online user. The one or more scenarios may comprise data attributes associated with browsing action of a user. The browsing actions may be associated with one or more website pages, and wherein the one or more website pages may comprise at least one of a home page, a search page, an item description page and an order confirmation page. The one or more scenarios, corresponding to browsing actions of the user may further comprise data attributes related to a home page, a search page, a product/service description page and an order confirmation page. The data attributes related to the home page may comprise 'Inspired By user's Browsing History', 'User might also Like', and 'Other Chosen Items especially for the user'. The data attributes related to the search page may comprise 'Users who searched the terms also viewed', 'User may also like', and 'Clearance deals especially for the user'. The data attributes related to the product/service description page may comprise, 'Users who viewed the same page also viewed', 'Users who bought the items also bought', and 'Frequently bought together'. The data attributes related to the order confirmation page further comprise 'Users who bought the items also bought', 'Handpicked for the user', and 'Recommendations based on the user's Interest'.”, Paragraph 0082 and see the table of different business scenarios in Paragraph 0030);
generate, for each business scenario, a personalized promotion data item of the user, based on the data item of the user's interest and the preset promotion data item of the business scenario (“At block 410, a combination of a plurality of machine learning techniques may be applied on the filtered data, based on the one or more scenarios in order to generate a set of personalized recommendations. The plurality of machine learning techniques may be applied on the filtered data, based on the plurality of scenarios, to leverage interplay between the plurality of machine learning techniques. The plurality of machine learning techniques may be customized to work in a distributed processing mode. In one implementation, the combination of the plurality of machine learning techniques may be applied on the filtered data by the recommendation engine 212 in order to generate the set of personalized recommendations for individual online user. The set of personalized recommendations associated with each user may be stored in the distributed database corresponding to the each user.”, Paragraph 0086),
wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: update the historical behavior data of the user; update the data item of the user's interest, according to the updated historical behavior data of the user  (real time data collected about the user, step 402); and generate, for each business scenario, a new personalized promotion data item of the user, based on the updated data item of the user's interest and the personalized promotion data item. (real time data is used in the process of personalization and the Examiner interprets the instantaneously received real time data used in the process of personalization as the “Updating”, see paragraph 0030 and 0032).
Regarding claim 5, Santhanam teaches:
A business data promotion device, comprising:
one or more processors; and a memory configured for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (Paragraph 0079).
acquire historical behavior data of a user; (receiving real time data associated with a user for one or more scenarios and batch data from one or more data sources associated with user step 402)
acquire a data item of the user's interest, according to the historical behavior data of the user, analyze and filter the historical data of the user, associate the data item of the user's interest with a business scenario of the different business scenarios, and match the data item of the user's interest with a preset promotion data item of the business scenario; (“The one or more scenarios may be associated with activities of an unknown user and activities of a known user, and wherein the one or more scenarios may be related to the user. The user may be an online user. The one or more scenarios may comprise data attributes associated with browsing action of a user. The browsing actions may be associated with one or more website pages, and wherein the one or more website pages may comprise at least one of a home page, a search page, an item description page and an order confirmation page. The one or more scenarios, corresponding to browsing actions of the user may further comprise data attributes related to a home page, a search page, a product/service description page and an order confirmation page. The data attributes related to the home page may comprise 'Inspired By user's Browsing History', 'User might also Like', and 'Other Chosen Items especially for the user'. The data attributes related to the search page may comprise 'Users who searched the terms also viewed', 'User may also like', and 'Clearance deals especially for the user'. The data attributes related to the product/service description page may comprise, 'Users who viewed the same page also viewed', 'Users who bought the items also bought', and
 'Frequently bought together'. The data attributes related to the order confirmation page further comprise 'Users who bought the items also bought', 'Handpicked for the user', and 'Recommendations based on the user's Interest'.”, Paragraph 0082 and see the table of different business scenarios in Paragraph 0030);
generate, for each business scenario, a personalized promotion data item of the user, based on the data item of the user's interest and the preset promotion data item of the business scenario, (“At block 410, a combination of a plurality of machine learning techniques may be applied on the filtered data, based on the one or more scenarios in order to generate a set of personalized recommendations. The plurality of machine learning techniques may be applied on the filtered data, based on the plurality of scenarios, to leverage interplay between the plurality of machine learning techniques. The plurality of machine learning techniques may be customized to work in a distributed processing mode. In one implementation, the combination of the plurality of machine learning techniques may be applied on the filtered data by the recommendation engine 212 in order to generate the set of personalized recommendations for individual online user. The set of personalized recommendations associated with each user may be stored in the distributed database corresponding to the each user.”, Paragraph 0086);
wherein the one or more programs are executed by the one or more processors to enable the one or more processors to:
update the historical behavior data of the user; update the data item of the user's interest, according to the updated historical behavior data of the user(real time data collected about the user, step 402); and generate, for each business scenario, a new personalized promotion data item of the user, based on the updated data item of the user's interest and the personalized promotion data item (real time data is used in the process of personalization and the Examiner interprets the instantaneously received real time data used in the process of personalization as the “Updating”, see paragraph 0030 and 0032).
Regarding claim 7, Santhanam teaches:
A business data promotion device, comprising:
one or more processors; and a memory configured for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to (Paragraph 0079)
acquire historical behavior data of a user (receiving real time data associated with a user for one or more scenarios and batch data from one or more data sources associated with user step 402);
analyze and filter the historical behavior data of the user (pre-processing and filtering the data based on rules in steps 404 and 408);
acquire a data item of the user's interest, according to the analyzed and filtered historical behavior data of the user, associate the data item of the user's interest with a business scenario of the different business scenarios, and match the data item of the user's interest with a preset promotion data item of the business scenario; and (“The one or more scenarios may be associated with activities of an unknown user and activities of a known user, and wherein the one or more scenarios may be related to the user. The user may be an online user. The one or more scenarios may comprise data attributes associated with browsing action of a user. The browsing actions may be associated with one or more website pages, and wherein the one or more website pages may comprise at least one of a home page, a search page, an item description page and an order confirmation page. The one or more scenarios, corresponding to browsing actions of the user may further comprise data attributes related to a home page, a search page, a product/service description page and an order confirmation page. The data attributes related to the home page may comprise 'Inspired By user's Browsing History', 'User might also Like', and 'Other Chosen Items especially for the user'. The data attributes related to the search page may comprise 'Users who searched the terms also viewed', 'User may also like', and 'Clearance deals especially for the user'. The data attributes related to the product/service description page may comprise, 'Users who viewed the same page also viewed', 'Users who bought the items also bought', and 'Frequently bought together'. The data attributes related to the order confirmation page further comprise 'Users who bought the items also bought', 'Handpicked for the user', and 'Recommendations based on the user's Interest'.”, Paragraph 0082 and see the table of different business scenarios in Paragraph 0030);
generate, for each business scenario, a personalized promotion data item of the user, based on the data item of the user's interest and the preset promotion data item of the business scenario, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (“At block 410, a combination of a plurality of machine learning techniques may be applied on the filtered data, based on the one or more scenarios in order to generate a set of personalized recommendations. The plurality of machine learning techniques may be applied on the filtered data, based on the plurality of scenarios, to leverage interplay between the plurality of machine learning techniques. The plurality of machine learning techniques may be customized to work in a distributed processing mode. In one implementation, the combination of the plurality of machine learning techniques may be applied on the filtered data by the recommendation engine 212 in order to generate the set of personalized recommendations for individual online user. The set of personalized recommendations associated with each user may be stored in the distributed database corresponding to the each user.”, Paragraph 0086);
acquire to-be-promoted data from at least one data source, according to a business scenario entered by the user and the personalized promotion data item corresponding to the entered business organize the to-be-promoted data according to the personalized promotion data item to acquire an organized result, and transmitting the organized result to a display end for presentation update the historical behavior data of the user in response to an access request to the entered business scenario initiated by the user; (“In example 3, Ms. Mary clicks on 'Lilianna Lace dress' in the set of personalized recommendations section shown to Ms. Mary which captured her attention. For Ms. Mary in present case, the online user type is an 'Unknown user'. Recommendations shown to Ms. Mary are: 1) Users who viewed this product also viewed: Rules mined using the Click stream data and the navigational pattern learnt used to display items based on current session history. 2) Users who bought this item also bought: A user to products mapping is made and rules are mined from the same 3) Frequently bought together: The list of items bought in a single bill is mined. The real time data collected includes IP Address (location), Device and Time of day.”, Paragraph 0062)
update the data item of the user's interest according to the updated historical behavior data of the user; and generate, for the entered business scenario, a latest personalized promotion data item, based on the updated data item of the user's interest and the personalized promotion data item. (real time data is used in the process of personalization and the Examiner interprets the instantaneously received real time data used in the process of personalization as the “Updating”, see paragraph 0030 and 0032).
Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive for the reasons set forth below. 
Applicant’s Remarks (pages 6-9): Rejection under 35 USC 101
With respect to the remarks directed to the category in which the Examiner cites for the judicial exception, the Examiner maintains that the claims still fall into the category of Organizing Human Activity. Additionally, the claimed limitations could also be performed as a mental process using pen and paper. The limitations are merely reciting the receipt and analysis of the data using a processor at a high level, as shown in the updated rejection. 
With respect to the remarks directed to the Office Action failing to identify features that are asserted to be additional elements, the Examiner has specifically called out the additional elements as the processor and programs programmed to carry out the identified data processing steps. 
As the Examiner has shown the limitations of the claims that are the judicial exception and show the additional elements and the lack of the integration into a practical application, the Examiner maintains the rejection.
Applicant’s Remarks (pages 9-12): Rejection under 35 USC 102
The Examiner has reviewed and considered the remarks directed to the rejection under Smith, however has now withdrawn the rejection of Smith in view of the claim 
Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        4/22/21